Name: Council Regulation (EC) No 1290/97 of 27 June 1997 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self- employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  information and information processing;  labour market
 Date Published: nan

 Avis juridique important|31997R1290Council Regulation (EC) No 1290/97 of 27 June 1997 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self- employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 Official Journal L 176 , 04/07/1997 P. 0001 - 0016COUNCIL REGULATION (EC) No 1290/97 of 27 June 1997 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 51 and 235 thereof,Having regard to the proposal from the Commission (1), submitted following consultation of the Administrative Commission on Social Security for Migrant Workers,Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas it is necessary to make certain amendments to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (4), and to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (5); whereas some of these amendments are linked to changes made by the Member States to their social security legislation, while others are of a technical nature and are intended to make the said Regulations more complete;(2) Whereas, for reasons of clarity, it is advisable to adapt the last sentence of Article 1 (f) (i) as regards the meaning of the term 'member of the family`;(3) Whereas, with regard to persons covered by Regulation (EEC) No 1408/71, members of the family and survivors of civil servants and persons treated as such should be explicitly included;(4) Whereas it appears desirable to ensure that persons who stay in a Member State other than the competent State in order to study or undergo vocational training, and the members of their family accompanying them, are covered by the provisions of Article 22 (1) (a) of Regulation (EEC) No 1408/71 for any condition necessitating benefits; whereas provision should be made for a transitional period for dealings with the Kingdom of the Netherlands to take account of the administrative difficulties which that State might encounter;(5) Whereas modernization of the existing means of exchanging information between social security institutions in the Member States will improve the service provided to insured persons moving within the Community;(6) Whereas the use of telematic services for exchanging data between institutions requires provisions guaranteeing that the documents exchanged by electronic means are accepted as equivalent to paper documents;(7) Whereas such exchanges are to be carried out in accordance with the Community provisions on the protection of individuals with regard to the processing of personal data;(8) Whereas the development and use of telematic services for the exchange of information has been found to require the creation of a Technical Commission under the aegis of the Administrative Commission on Social Security for Migrant Workers, with specific responsibilities in the field of data processing;(9) Whereas it is necessary to amend Part II of Annex I to Regulation (EEC) No 1408/71 in order to clarify the scope of the entry under the heading 'E. FRANCE`;(10) Whereas it is necessary, in the light of changes made to the relevant Spanish legislation, to amend the heading 'D. SPAIN` in Part I of Annex II;(11) Whereas the heading 'D. SPAIN` in Annex II (a) should be adapted in order to take account of the consolidation of the relevant Spanish legislation; whereas the headings 'L. PORTUGAL` and 'N. SWEDEN`, should also be adapted, since the designation of certain benefits has been changed;(12) Whereas, as a result of the legislative changes in Germany and Luxembourg, the reference to the agreement between those two Member States contained in point 3, Part D of Annex IV to Regulation (EEC) No 1408/71 should be deleted;(13) Whereas section 2 of the heading 'B. DENMARK` in Annex VI to Regulation (EEC) No 1408/71 should be adapted to take account of the special futures of Danish legislation governing sickness insurance;(14) Whereas, following the changes made to the relevant German legislation, it is necessary to adapt the heading 'C. GERMANY` in Annex VI to Regulation (EEC) No 1408/71;(15) Whereas account should be taken of the new provisions introduced into Spanish legislation governing the voluntary insurance of officials of international organizations resident abroad; whereas steps should be taken to make the wording of points 1 and 2 under the heading 'D. SPAIN` in Annex VI to Regulation (EEC) No 1408/71 more consistent;(16) Whereas it is necessary also to expand upon the heading 'F. GREECE` in Annex VI to Regulation (EEC) No 1408/71 so as to ensure that serving or retired civil servants, persons treated as such and members of their families may receive sickness and/or maternity benefits in kind in the event of immediate need during a stay in the territory of another Member State or when travelling there to receive care appropriate to their state of health with the prior authorization of the competent Greek institution;(17) Whereas it is also appropriate to extend the scope of Article 22b of Regulation (EEC) No 1408/71 to all civil servants, persons treated as such and members of their families covered by a special Greek health-care scheme;(18) Whereas, as a result of the introduction of of Regulation (EEC) No 1247/92 and of changes to the relevant United Kingdom legislation, it appears necessary to revise Point 11 of heading 'O. UNITED KINGDOM` in Annex VI to clarify, on the one hand, that attendance allowance is not subject to Article 10 of the said Regulation and, on the other hand, that certain special non-contributory benefits are regarded for the purposes of sickness benefit as pensions;(19) Whereas it has proved necessary to supplement Article 93 of Regulation (EEC) No 574/72 in the light of the changes introduced by Regulations (EC) No 3095/95 and (EC) No 3096/95 and the new Article 22c;(20) Whereas, following the administrative reorganization in Belgium, Denmark, Germany, Spain, Greece, the Netherlands and Portugal, it is necessary to adapt accordingly the headings 'A. BELGIUM` in Annexes 1, 4 and 10; 'B. DENMARK` in Annexes 2, 3, 4 and 10; 'C. GERMANY` in Annexes 2, 3, 4, 6 and 10; 'D. SPAIN` in Annexes 1 and 10; 'F. GREECE` in Annexes 1 and 10; 'J. NETHERLANDS` in Annex 1; 'L. PORTUGAL` in Annexes 1, 2, 3, 4 and 10; and 'N. SWEDEN` in Annex 10 to Regulation (EEC) No 574/72;(21) Whereas the references '58. FRANCE-FINLAND` and '59. FRANCE-SWEDEN`, are to be incorporated and the headings '12. BELGIUM-FINLAND`, '17. DENMARK-FRANCE`, '54. FRANCE-LUXEMBOURG` and '102. FINLAND-UNITED KINGDOM` in Annex 5 to Regulation (EEC) No 574/72 are to be adapted;(22) Whereas Annex 8 to Regulation (EEC) No 574/72 should be supplemented;(23) Whereas the reference 'C. GERMANY` in Annex 9 to Regulation (EEC) No 574/72 is to be adapted;(24) Whereas, with a view to achieving the objective of freedom of movement for workers within the Community, the rules coordinating national security schemes rightly need to be amended by a binding Community legal instrument which is directly applicable in every Member State,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1408/71 shall be amended as follows:1. the last sentence of Article 1 (f) (i) shall be replaced by the following text:'Where the legislation of a Member State does not enable members of the family to be distinguished from the other persons to whom it applies, the term "member of the family" shall have the meaning given to it in Annex I.`;2. Article 2 (3) shall be replaced by the following:'3. This Regulation shall apply to civil servants and to persons who, in accordance with the legislation applicable, are treated as such, where they are or have been subject to the legislation of a Member State to which this Regulation applies, as well as to the members of their families and their survivors.`;3. the following Article shall be inserted after Article 22b:'Article 22cStudies in a Member State other than the competent State - stay in the State where the studies are pursuedA person, as referred to in Article 22 (1) and (3) and in Article 22a, who stays in a Member State other than the competent State to study there or receive vocational training leading to a qualification officially recognized by the authorities of a Member State, and the members of his family accompanying him during his stay, shall be covered by the provisions of Article 22 (1) (a) for any condition necessitating benefits during the stay in the territory of the Member State where such person is studying or in training.`;4. Article 81 (d) shall be replaced by the following:'(d) to foster and develop cooperation between Member States by modernizing procedures for exchange of information, in particular by adapting the information flow between institutions for the purpose of telematic exchange, taking account of the development of data processing in each Member State. The main aim of such modernization shall be to expedite the award of benefits.`;5. the following paragraph shall be added to Article 85:'3. An electronic message sent by an institution in conformity with the provisions of this Regulation and the implementing Regulation may not be rejected by any authority or institution of another Member State on the grounds that it was received by electronic means, once the receiving institution has declared its ability to receive electronic messages. Reproduction and recording of such messages shall be presumed to be a correct and accurate reproduction of the original document or recording of the information it relates to, unless there is proof to the contrary.An electronic message shall be considered valid if the computer system on which the message is recorded contains the safeguards necessary in order to avoid any alteration, disclosure or access to the recording. It shall at any time be possible to reproduce the information recorded in a directly legible form. When an electronic message is transferred from one social security institution to another, appropriate security measures shall be taken in accordance with the relevant Community provisions.`;6. in Part II of Annex I, the heading 'E. FRANCE` shall be replaced by the following:'E. FRANCEFor the purpose of determining entitlement to family allowances or family benefits, the term "member of the family" means any person mentioned in Article L 512-3 of the Social Security Code.`;7. in Part I of Annex II, point 1 of the heading 'D. SPAIN` shall be replaced by the following:'1. Self-employed persons as referred to in Article 10 (2) (c) of the Consolidated Text of the General Law on Social Security (Royal Legislative Decree No 1/1994 of 20 June 1994) and in Article 3 of Decree No 2530/1970 of 20 August 1970 regulating the special scheme for self-employed persons who join a professional association and decide to become members of the mutual insurance society set up by the said association instead of joining the special social security scheme for self-employed persons.`;8. Annex IIa shall be amended as follows:(a) subparagraph (c) under the heading 'D. SPAIN` shall be replaced by the following:'(c) Non-contributory invalidity and retirement pensions and dependent child benefits as provided for in Article 38 (1) (c) and (d) of the Consolidated Text of the General Law on Social Security, approved by Royal Legislative Decree No 1/1994 of 20 June 1994.`;(b) subparagraph (h) under the heading 'L. PORTUGAL` shall be replaced by the following:'(h) Attendance allowance for persons receiving invalidity, old-age, widows or orphan's pensions (Decree-Law No 160/80 of 27 May 1980 and implementing Order No 1066/94 of 5 December 1994).`;(c) under the heading 'N. SWEDEN`, subparagraph (a) shall be replaced by the following:'(a) Housing supplements for persons receiving a pension (Law 1994:308).`;9. in Annex IV, Part D, point 3, the reference to the Agreement of 20 July 1978 between the Government of the Grand Duchy of Luxembourg and the Government of the Federal Republic of Germany shall be deleted;10. Annex VI shall be amended as follows:(a) in the heading 'B. DENMARK`, point 2 shall be replaced by the following:'2. Persons who, pursuant to Chapter 1, Title III of the Regulation, are entitled to benefits in kind during a period of stay or residence in Denmark shall be entitled to such benefits on the same terms as those laid down by Danish legislation for persons who, under the law on public health insurance (lov om offentlig sygesikring), belong to Class 1. However, persons who take up residence in Denmark and join the Danish health insurance scheme may, in the same way as insured Danish nationals, opt to belong to Class 2.`;(b) in the heading 'C. GERMANY`, point 3 shall be replaced by the following:'3. If application of the Regulation or later regulations on social security places an exceptional burden on certain sickness insurance institutions, this shall be compensated for in full or in part. The German sickness insurance liaison body - foreign countries (Krankenversicherung - Ausland), Bonn, shall take decisions regarding such compensation by common agreement with the other central federations of sickness funds. The resources needed to implement the compensation shall be divided among all the sickness insurance institutions in proportion to the average number of members over the previous year, with the exception of retired members.`;(c) in the heading 'D. SPAIN`, points 1 and 2 shall be replaced by the following:'1. The condition either of carrying on the activity of an employed or of a self-employed person, or the condition of having previously been compulsorily insured against the same contingency under a scheme organized for the benefit of employed or self-employed persons of the same Member State, laid down in Article 1 (a) (iv) of this Regulation, will not be required of persons who, in accordance with the provisions of Royal Decree No 317/1985 of 6 February 1985, are affiliated voluntarily to the general social security scheme in their capacity as an official or employee serving an intergovernmental international organization.2. In accordance with the principle of equal treatment, the benefits provided for in Royal Decree No 2805/79 of 7 December 1979 on voluntary affiliation to the general social security scheme shall be extended to the nationals of the other Member States, refugees and stateless persons residing in Community territory who, by taking up employment with an international body, cease to be compulsorily affiliated to the Spanish social security system.`;(d) the following points shall be added to the heading 'F. GREECE`:'7. Serving or retired civil servants, persons treated as such and members of their families, covered by a special health-care scheme, may receive sickness and maternity benefits in kind in the event of immediate need during a stay in the territory of another Member State or when travelling there to receive care appropriate to their state of health with the prior authorization of the competent Greek institution, in accordance with the procedures laid down in Article 22 (1) (a) and (c), Article 22 (3), and in Article 31 (a) of this Regulation, under the same conditions as employed and self-employed persons covered by Greek social security legislation (statutory schemes).8. Article 22b shall apply by analogy to all civil servants, persons treated as such and members of their families covered by a special Greek health-care scheme.`;(e) in the heading 'O. UNITED KINGDOM`, point 11 shall be replaced by the following:'11. For the purpose of Articles 27, 28, 28a, 29, 30 and 31 of this Regulation, benefits payable outside the United Kingdom solely because of Article 95b (8) of the Regulation shall be considered as invalidity benefits.`;Article 2 Regulation (EEC) No 574/72 shall be amended as follows:1. Article 2 (1) shall be replaced by the following:'1. Models of certificates, certified statements, declarations, claims and other documents necessary for the application of the Regulation and of the implementing Regulation shall be drawn up by the Administrative Commission.Two Member States or their competent authorities may, by mutual agreement and having received the opinion of the Administrative Commission, adopt simplified models for use between them.The certificates, certified statements, declarations, claims and other documents may be transferred between institutions either in paper form or by means of telematic services as standardized electronic messages in accordance with the provisions of Title VIa. Exchange of information by means of telematic services is subject to an agreement between the competent authorities of the sending and the receiving Member States.`;2. Article 93 (1) shall be replaced by the following:'1. The actual amount of benefits in kind provided pursuant to Article 19 (1) and (2) of the Regulation to employed and self-employed persons and to members of their families residing in the territory of the same Member State, and benefits in kind provided pursuant to Articles 21 (2), 22 to 22c, 25 (1), (3) and (4), 26, 29 (1) or 31 of the Regulation, shall be refunded by the competent institution to the institution which provided the said benefits as shown in the accounts of that institution.`;3. the following heading shall be inserted after Article 116:'TITLE VIaPROVISIONS GOVERNING ELECTRONIC DATA PROCESSING`;4. Article 117 shall be replaced by the following:'Article 117Data processing1. The Administrative Commission shall, on the basis of studies and proposals of the Technical Commission referred to in Article 117c of the implementing Regulation, adapt to the new data processing techniques the models of certificates, certified statements, declarations, claims and other documents, as well as the routing channels and the data transmission procedures necessary in applying the Regulation and the implementing Regulation.2. The Administrative Commission shall take the measures necessary to ensure the general application of these adapted models, routing channels and procedures, taking account of the development of the new data processing techniques in each Member State.`;5. the following Articles shall be inserted after Article 117:'Article 117aTelematic services1. The Member States shall gradually further the use of telematic services for the exchange between institutions of the data required for the application of the Regulation and the implementing Regulation.The European Commission shall lend its support to activities of common interest as soon as the Member States have established the telematic services.2. The Administrative Commission shall, on the basis of proposals from the Technical Commission referred to in Article 117c of the implementing Regulation, adopt the common architecture rules for the telematic services, in particular on security and the use of standards.Article 117bOperation of the telematic services1. Each Member State shall be responsible for managing its own part of the telematic services in accordance with the Community provisions on the protection of individuals with regard to the processing of personal data.2. The Administrative Commission shall lay down provisions for the operation of the common part of the telematic services.Article 117cTechnical Commission on data processing1. The Administrative Commission shall set up a Technical Commission, which shall deliver reports and a reasoned opinion before decisions are taken pursuant to Articles 117, 117a and 117b. The methods of operation and the composition of the Technical Commission shall be determined by the Administrative Commission.2. The Technical Commission shall:(a) gather together the relevant technical documents and undertake the studies and work required for the purposes of the present Title;(b) submit to the Administrative Commission the reports and reasoned opinions referred to in paragraph 1;(c) carry out all other tasks and studies on matters referred to it by the Administrative Commission.`;6. Annex 1 shall be amended as follows:(a) the heading 'A. BELGIUM` shall be replaced by the following text:'A. BELGIUM1. Ministre des affaires sociales, Bruxelles - Minister van Soziale Zaken, Brussel (Minister for Social Affairs, Brussels)2. Ministre de l'agriculture et des petites et moyennes entreprises, Bruxelles - Minister van Landbouw en de Kleine en Middelgrote Ondernemingen, Brussel (Minister for Agriculture and SMEs, Brussels)`;(b) points 1 and 2 of the heading 'F. GREECE` shall be replaced by the following:'1. Minister for Labour and Social Security, Athens2. Minister for Health and Welfare, Athens`;(c) point 2 of the heading 'J. NETHERLANDS` shall be replaced by the following:'2. Minister van Volksgezondheid, Welzijn en Sport (Minister for Public Health, Welfare and Sport), Rijswijk`;(d) points 1 and 3 of the heading 'L. PORTUGAL` shall be replaced by the following:'1. Ministro da Solidariedade e SeguranÃ §a Social (Minister for Solidarity and Social Security), Lisboa3. SecretÃ ¡rio Regional da SaÃ ºde e SeguranÃ §a Social da RegiÃ £o AutÃ ³noma dos AÃ §ores (Regional Secretary for Health and Social Security of the Autonomous Region of the Azores), Angra do HeroÃ ­smo`;7. Annex 2 shall be amended as follows:(a) in the heading 'B. DENMARK`:(i) point 1 shall be replaced by the following:'1. Sickness and maternity(a) Benefits in kind:The competent amtskommune (district administration). In the commune of KÃ ¸benhavn: Magistraten (the communal administration); in the commune of Frederiksberg: the municipal administration. Hospital treatment in these two communes: Hovedstadens SygehusfÃ ¦lleskab (Hospital Association of the Capital).(b) Cash benefits:The local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(ii) point 2 (b) shall be replaced by the following:'(b) Rehabilitation benefits:The local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(iii) point 4 (b) shall be replaced by the following:'(b) Daily allowances:The local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(iv) point 5 shall be replaced by the following:'5. Death grantsThe local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(v) point 7 shall be replaced by the following:'7. Family benefits (family allowances)The local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(b) in the heading 'C. GERMANY`:(i) under point 1 (a), the words 'the competent Allgemeine Ortskrankenkasse (Local General Sickness Fund) of the place of residence of the person concerned` shall be replaced by 'The sickness fund chosen by the person concerned in the place of residence.`;(ii) under point 1 (b), the words 'Allgemeine Ortskrankenkasse Bonn (Local General Sickness Fund, Bonn), Bonn` shall be replaced by 'The sickness fund in the Bonn area chosen by the person concerned.`;(iii) under point 1 (c), third subparagraph, sections (i) and (ii) shall be deleted. The words 'Allgemeine Ortskrankenkasse Bonn (Local General Sickness Fund Bonn), Bonn` and 'the sickness insurance institution with which the claimant or pensioner is insured` shall be replaced by 'the sickness insurance fund chosen by the person concerned in the place of residence. If an Allgemeine Ortskrankenkasse (Local General Sickness Fund) would be competent accordingly, the person concerned comes under the AOK-Rheinland, Regionaldirektion Bonn (Local General Sickness Fund - Rhineland, Regional Directorate Bonn).`;(iv) under point 2 (a) (i), the fifth indent shall be replaced by the following:'- if the person concerned is resident in Denmark, Finland or Sweden or is a Danish, Finnish or Swedish national resident in the territory of a non-member country:Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck`;(v) under point 2 (a) (i), the following indent shall be added:'- if the person concerned is resident in Austria or is an Austrian national resident in the territory of a non-member country:Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen`;(vi) under point 2 (b), the fifth indent shall be replaced by the following:'- if the last contribution under the legislation of another Member State was paid into a Danish, Finnish or Swedish pension insurance institution:Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck`;(vii) the following indent shall be added under point 2 (b):'- if the last contribution under the legislation of another Member State was paid into an Austrian pension insurance institution:Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen`;(c) under points I.3, II.3 and III.3 of the heading 'L. PORTUGAL`, the entry in the right-hand column shall be replaced by the following:'Centro Nacional de ProtecÃ §Ã £o contra os Riscos Profissionais (National Centre for Protection Against Occupational Risks)`;8. Annex 3 shall be amended as follows:(a) in the heading 'B. DENMARK`:(i) point 1 (a) (ii) shall be replaced by the following:'(ii) for the purposes of applying Articles 18 and 25 of the implementing Regulation:the local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(ii) point I (d) (ii) shall be replaced by the following:'(ii) for the purposes of applying Article 61 of the implementing Regulation:the local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(iii) point 2 (a) shall be replaced by the following:'(i) for the purposes of applying Articles 19a, 20, 21 and 31 of the implementing Regulation:the competent amtskommune (district administration). In the commune of KÃ ¸benhavn: Magistraten (the communal administration); in the commune of Frederiksberg: the communal administration. Hospital treatment in these two communes: Hovedstadens SygehusfÃ ¦lleskab (Hospital Association of the Capital);(ii) for the purposes of applying Article 24 of the implementing Regulation:the local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(iv) point 2 (b) (ii) shall be replaced by the following:'(ii) for the purposes of applying Article 64 of the implementing Regulation:the local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(b) in the heading 'C. GERMANY`:(i) point 1 shall be replaced by the following:'1. In all cases: the sickness fund chosen by the person concerned in the place of residence or stay.`;(ii) point 3 (a) (vi) shall be replaced by the following and a new point shall be added after point (ix):'(vi) dealings with Denmark, Finland and Sweden:Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck.`;(. . .)'(x) dealings with Austria:Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen.`;(c) under points I.3, II.3 and III.3 of the heading 'L. PORTUGAL`, the entry in the right-hand column shall be replaced by the following:'Centro Nacional de ProtecÃ §Ã £o contra os Riscos Profissionais (National Centre for Protection against Occupational Risks)`;9. Annex 4 shall be amended as follows:(a) under point 4 (b) of the heading 'A. BELGIUM`, the entry in the right-hand column shall be replaced by the following:'MinistÃ ¨re des affaires sociales, de la santÃ © publique et de l'environnement (Ministry of Social Affairs, Public Health and the Environment), Bruxelles`;(b) under point 7 of the heading 'B. DENMARK`, in the right-hand column, the term 'Socialministeriet (Ministry of Social Affairs)` shall be replaced by 'Direktoratet for Social Sikring og Bistand (Directorate for Social Security and Assistance)`;(c) in the heading 'C. GERMANY`, point 3 (b) (ii), shall be replaced by the following and a new point (x) shall be added:'(ii) dealings with Denmark, Finland and Sweden:Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck.`;(. . .)'(x) dealings with Austria:Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen`;(d) in the heading 'L. PORTUGAL`, the entry in the right-hand column shall be replaced by the following:'Departamento de RelaÃ §Ã µes Internacionais de SeguranÃ §a Social (Department of International Relations for Social Security), Lisboa`;10. Annex 5 shall be amended as follows:(a) in the heading '12. BELGIUM-FINLAND`, the words 'does not apply` shall be replaced by the following text:'The exchange of letters of 18 August and 15 September 1994 regarding Articles 36 (3) and 63 (3) of Regulation (EEC) No 1408/71 (reimbursement or waiving of reimbursement of the cost of benefits in kind) and Article 105 (2) of Regulation (EEC) No 574/72 (waiving of reimbursement of the cost of administrative checks and medical examinations).`;(b) the heading '17. DENMARK-FRANCE` shall be replaced by the following:'17. DENMARK-FRANCEThe Arrangement of 29 June 1979 and the additional Arrangement of 2 June 1993 concerning the partial waiving of reimbursement pursuant to Article 36 (3) and Article 63 (3) of the Regulation and the reciprocal waiving of reimbursement pursuant to Article 105 (2) of the implementing Regulation (partial waiving of reimbursement of the cost of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, and waiving of reimbursement of the cost of administrative checks and medical examinations).`;(c) in the heading '54. FRANCE-LUXEMBOURG`, the following point shall be added:'(e) The exchange of letters of 17 July and 20 September 1995 concerning the terms for settling reciprocal claims under Articles 93, 95 and 96 of the implementing Regulation.`;(d) the following headings shall be inserted:>TABLE>(e) in the heading '102. FINLAND-UNITED KINGDOM`, the word 'none` shall be replaced by the following:'The exchange of letters of 1 and 20 June 1995 concerning Articles 36 (3) and 63 (3) of Regulation (EEC) No 1408/71 (reimbursement or waiving of reimbursement of the cost of benefits in kind) and Article 105 (2) of Regulation (EEC) No 574/72 (waiving of reimbursement of the cost of administrative checks and medical examinations).`;11. Annex 6 shall be amended as follows:in the heading 'C. GERMANY`:(i) points 1 (a) and 2 (a) shall be replaced by the following text:'(a) dealings with Belgium, Denmark, Greece, Spain, France, Ireland, Italy, Luxembourg, Portugal, the United Kingdom, Austria, Finland and Sweden: direct payment.`;(ii) point 4 shall be replaced by the following:'4. Accident insurance:(a) dealings with Spain, Greece, Italy, the Netherlands and Portugal: payment through the liaison bodies of the competent State and the State of residence (joint application of Articles 53 to 58 of the implementing Regulation and of the provisions set out in Annex 5);(b) dealings with Belgium, France and Austria: payment through the liaison body of the competent State;(c) dealings with Denmark, Finland, Ireland, Luxembourg, the United Kingdom and Sweden: direct payment, unless otherwise provided for.`;12. Annex 9 shall be amended as follows:the text under the heading 'C. GERMANY` shall be replaced by the following:'The average annual cost of benefits in kind shall be calculated by taking into account the general scheme.`;13. Annex 10 shall be amended as follows:(a) under point 4 of the heading 'A. BELGIUM`, the two indented entries in the right-hand column are to be replaced respectively by the following:'- MinistÃ ¨re des affaires sociales, de la santÃ © publique et de l'environnement; administration de la sÃ ©curitÃ © sociale, service des relations internationales, Bruxelles (Ministry of Social Affairs, Public Health and the Environment; social security administration, international relations department, Brussels),- MinistÃ ¨re des classes moyennes et de l'agriculture; administration du statut social des indÃ ©pendants, Bruxelles (Ministry for Small Firms and Traders and for Agriculture; social insurance administration for the self-employed), Brussels.`;(b) in the heading 'B. DENMARK`, point 4 shall be replaced by the following:'4. For the purposes of applying Articles 38 (1), 70 (1) and 82 (2) of the implementing Regulation:The local authority of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus: Magistraten (the communal administration).`;(c) in the heading 'C. GERMANY`, point 4 shall be replaced by the following:'4. For the purposes of applying Article 13 (2), (3) and (4) and Article 14 of the implementing Regulation:The sickness fund in the Bonn area chosen by the person concerned.`;(d) point 1 of the heading 'D. SPAIN` shall be replaced by the following:'1. For the purposes of applying Article 17 of the Regulation in individual cases and Article 6 (1) (with the exception of the special agreement between seafarers and the Instituto social de la Marina (Institute for the Welfare of Seamen)), Article 11 (1), Article 11a, Article 12a, Article 13 (2) and (3), Article 14 (1), (2) and (3), and Article 109 of the implementing Regulation:Tesoreria General de la Seguridad Social (Social Security General Fund).`;(e) the heading 'F. GREECE` shall be replaced by the following:'1. For the purposes of applying Article 6 (1) of the implementing Regulation: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens.2. For the purposes of applying:(a) Articles 14 (1), 14b (1) and the agreements pursuant to Article 17 of the Regulation, in conjunction with Article 11 of the implementing Regulation;(b) Article 14 (2) (b) and the agreements pursuant to Article 17 of the Regulation, in conjunction with Article 12a of the implementing Regulation:(i) in general: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens;(ii) for mariners:Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¼ Ã Ã °Ã ¯Ã ¬Ã ¡Ã ·Ã ©Ã ªÃ ¼ Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ (Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Mariners' Retirement Fund (NAT)), Piraeus.3. For the purposes of applying:(a) Article 14a (1), Article 14b (2) and the agreements pursuant to Article 17 of the Regulation, in conjunction with Article 11a of the implementing Regulation;(b) Article 14a (2), Article 14c and the agreements pursuant to Article 17 of the Regulation, in conjunction with Article 12a of the implementing Regulation;(c) Article 13 (2) and (3) and Article 14 (1) and (2) of the implementing Regulation:(i) for employed persons: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens;(ii) for self-employed persons:(their particular insurance body),more specifically:- owners of means of transport for public use:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã µÃ ­Ã ´Ã Ã ®Ã ¥Ã ¹Ã ­ Ã Ã µÃ ´Ã ¯Ã ªÃ ©Ã ­Ã §Ã ´Ã ©Ã ³Ã ´Ã ¾Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Drivers' Pension Fund (TSA)), Athens,- craftsmen and small traders:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã °Ã ¡Ã £Ã £Ã ¥Ã «Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­ Ã ªÃ ¡Ã © Ã Ã ©Ã ¯Ã ´Ã ¥Ã ·Ã ­Ã ¾Ã ­ Ã Ã «Ã «Ã Ã ¤Ã ¯Ã ² (Ã Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Insurance Fund for Craftsmen and Small Traders (TEBE)), Athens,- traders:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ³Ã ¶Ã Ã «Ã ©Ã ³Ã §Ã ² Ã Ã ¬Ã °Ã ¼Ã ±Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Traders' Insurance Fund (TAE)), Athens,- tourist and shipping agents:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ³Ã ¶Ã Ã «Ã ©Ã ³Ã §Ã ² Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¾Ã ­ Ã Ã ±Ã ¡Ã ªÃ ´Ã ¼Ã ±Ã ¹Ã ­ Ã ªÃ ¡Ã © Ã Ã °Ã ¡Ã «Ã «Ã Ã «Ã ¹Ã ­ (Ã Ã Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Insurance Fund for Shipping Agents and Employees (TANPY)), Piraeus,- solicitors, lawyers and notaries:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ¯Ã ¬Ã ©Ã ªÃ ¾Ã ­, Ã Ã ¨Ã Ã ­Ã ¡ (Jurists' Fund), Athens,- doctors, dentists, veterinarians and pharmacists:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ½Ã ­Ã ´Ã ¡Ã ®Ã §Ã ² Ã ªÃ ¡Ã © Ã Ã µÃ ´Ã ¡Ã ³Ã ¶Ã Ã «Ã ©Ã ³Ã §Ã ² Ã Ã £Ã ¥Ã ©Ã ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ ¾Ã ­ (Ã Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Medical Personnel's Insurance and Pension Fund (TSAY)), Athens,- engineers and architects:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ½Ã ­Ã ´Ã ¡Ã ®Ã §Ã ² Ã Ã §Ã ·Ã ¡Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã ªÃ ¡Ã © Ã Ã ±Ã £Ã ¯Ã «Ã §Ã °Ã ´Ã ¾Ã ­ Ã Ã §Ã ¬Ã ¯Ã ³Ã Ã ¹Ã ­ ¸Ã ±Ã £Ã ¹Ã ­ (Ã Ã Ã Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Pension Fund for Engineers and Public Works Contractors (TSMEDE)), Athens,- staff of daily newspapers in Athens and Thessaloniki:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ½Ã ­Ã ´Ã ¡Ã ®Ã §Ã ² Ã Ã ±Ã ¯Ã ³Ã ¹Ã °Ã ©Ã ªÃ ¯Ã ½ Ã Ã ¶Ã §Ã ¬Ã ¥Ã ±Ã Ã ¤Ã ¹Ã ­ Ã Ã ¨Ã Ã ­Ã ¡Ã ²-Ã Ã ¥Ã ³Ã ³Ã ¡Ã «Ã ¯Ã ­Ã Ã ªÃ §Ã ² (Ã Ã Ã Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Pension Fund for Press Employees in Athens and Thessaloniki (TSPEATH)), Athens,- proprietors of provincial daily newspapers and periodicals as well as journalists:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ³Ã ¶Ã Ã «Ã ©Ã ³Ã §Ã ² Ã Ã ¤Ã ©Ã ¯Ã ªÃ ´Ã §Ã ´Ã ¾Ã ­, Ã Ã µÃ ­Ã ´Ã ¡Ã ªÃ ´Ã ¾Ã ­ Ã ªÃ ¡Ã © Ã Ã °Ã ¡Ã «Ã «Ã Ã «Ã ¹Ã ­ Ã Ã ½Ã °Ã ¯Ã µ (Ã Ã Ã Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Insurance Fund for Press Proprietors, Editors and Employees (TAISYT)), Athens,- hoteliers:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ Ã Ã ±Ã ¼Ã ­Ã ¯Ã ©Ã ¡Ã ² Ã Ã ¥Ã ­Ã ¯Ã ¤Ã ¼Ã ·Ã ¹Ã ­, Ã Ã ¨Ã Ã ­Ã ¡ (Hoteliers' Provident Fund), Athens,- news vendors:Ã Ã ¡Ã ¬Ã ¥Ã Ã ¡ Ã Ã µÃ ­Ã ´Ã Ã ®Ã ¥Ã ¹Ã ­ Ã Ã ¶Ã §Ã ¬Ã ¥Ã ±Ã ©Ã ¤Ã ¯Ã °Ã ¹Ã «Ã ¾Ã ­, Ã Ã ¨Ã Ã ­Ã ¡-Ã Ã ¥Ã ³Ã ³Ã ¡Ã «Ã ¯Ã ­Ã Ã ªÃ § (News Vendors' Pension Fund), Athens-Thessaloniki;(iii) for mariners:Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¼ Ã Ã °Ã ¯Ã ¬Ã ¡Ã ·Ã ©Ã ªÃ ¼ Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ (Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Mariners' Retirement Fund (NAT)), Piraeus.4. For the purposes of applying Article 14c (3) of the Regulation:(a) in general: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens;(b) for mariners:Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¼ Ã Ã °Ã ¯Ã ¬Ã ¡Ã ·Ã ©Ã ªÃ ¼ Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ (Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Mariners' Retirement Fund (NAT)), Piraeus.5. For the purposes of applying Articles 80 (2), 82 (2) and 85 (2) of the implementing Regulation:Ã Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² Ã Ã °Ã ¡Ã ³Ã ·Ã ¼Ã «Ã §Ã ³Ã §Ã ² Ã Ã ±Ã £Ã ¡Ã ´Ã ©Ã ªÃ ¯Ã ½ Ã Ã µÃ ­Ã ¡Ã ¬Ã ©Ã ªÃ ¯Ã ½ (Ã Ã Ã Ã ), Ã Ã «Ã µÃ ¶Ã Ã ¤Ã ¡ (Labour Employment Organization (OAED)), Glyfada.6. For the purposes of applying Article 81 of the implementing Regulation: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens.7. For the purposes of applying Article 102 (2) of the implementing Regulation:(a) family allowances, unemployment benefits:Ã Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² Ã Ã °Ã ¡Ã ³Ã ·Ã ¼Ã «Ã §Ã ³Ã §Ã ² Ã Ã ±Ã £Ã ¡Ã ´Ã ©Ã ªÃ ¯Ã ½ Ã Ã µÃ ­Ã ¡Ã ¬Ã ©Ã ªÃ ¯Ã ½ (Ã Ã Ã Ã ), Ã Ã «Ã µÃ ¶Ã Ã ¤Ã ¡ (Labour Employment Organization (OAED)), Glyfada;(b) benefits for mariners:Ã Ã Ã ªÃ ¯Ã ² Ã Ã ¡Ã ½Ã ´Ã ¯Ã µ, Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Seamen's Home, Piraeus);(c) other benefits: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens.8. For the purposes of applying Article 110 of the implementing Regulation:(a) family allowances, unemployment benefits:Ã Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² Ã Ã °Ã ¡Ã ³Ã ·Ã ¼Ã «Ã §Ã ³Ã §Ã ² Ã Ã ±Ã £Ã ¡Ã ´Ã ©Ã ªÃ ¯Ã ½ Ã Ã µÃ ­Ã ¡Ã ¬Ã ©Ã ªÃ ¯Ã ½ (Ã Ã Ã Ã ), Ã Ã «Ã µÃ ¶Ã Ã ¤Ã ¡ (Labour Employment Organization (OAED)), Glyfada;(b) benefits for mariners:Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¼ Ã Ã °Ã ¯Ã ¬Ã ¡Ã ·Ã ©Ã ªÃ ¼ Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ (Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Mariners' Retirement Fund (NAT)), Piraeus;(c) other benefits: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens.9. For the purposes of applying Article 113 (2) of the implementing Regulation:(a) benefits for mariners:Ã Ã ¡Ã µÃ ´Ã ©Ã ªÃ ¼ Ã Ã °Ã ¯Ã ¬Ã ¡Ã ·Ã ©Ã ªÃ ¼ Ã Ã ¡Ã ¬Ã ¥Ã Ã ¯ (Ã Ã Ã ), Ã Ã ¥Ã ©Ã ±Ã ¡Ã ©Ã Ã ² (Mariners' Retirement Fund (NAT)), Piraeus;(b) other benefits: ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (Ã Ã Ã ), Ã Ã ¨Ã Ã ­Ã ¡ (Social Insurance Institute (IKA)), Athens`;(f) under points I.1, 4, 5 and 11 of sections I, II and III of the heading 'L. PORTUGAL`, the entry in the right-hand column shall be replaced by the following:'Departamento de RelaÃ §Ã µes Internacionais de SeguranÃ §a Social (Department of International Relations for Social Security), Lisboa`;(g) in the heading 'N. SWEDEN`, point 6 (a) shall be replaced by the following:'(a) The social insurance office at the place where the work is or will be performed and, where the work will be performed in another Member State, the social insurance office where the person is insured when the agreement is made, and`.Article 3 1. This Regulation shall enter into force on 4 October 1997.2. Article 1, point 3, shall enter into force in respect of persons studying or receiving vocational training in the Netherlands, and in respect of members of their family accompanying them during that period, on adoption of the appropriate provisions on refunding pursuant to Article 93 (3) of Regulation (EEC) No 574/72, and no later than 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 1997.For the CouncilThe PresidentA. MELKERT(1) OJ No C 341, 13. 11. 1996, p. 6.(2) OJ No C 182, 16. 6. 1997.(3) OJ No C 89, 19. 3. 1997, p. 20.(4) OJ No L 149, 5. 7. 1971, p. 2. Regulation as last amended by Regulation (EC) No 118/97 (OJ No L 28, 30. 1. 1997, p. 1).(5) OJ No L 74, 27. 3. 1972, p. 1. Regulation as last amended by Regulation (EC) No 118/97 (OJ No L 28, 30. 1. 1997, p. 1).